Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered. 
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 30 July 2021.
Claims 1-5, 13 and 14 are pending. Claims 1 and 2 are amended. Claims 13 and 14 are new.
U.S.C. 112(b) rejection discussed in the Office Action of 03 May 2021 are withdrawn in light of amendments to the claims. 
Claim Interpretation
Regarding claim 1, limitation “the joining part is a layer of B2O3 and metaboric acid” is interpreted as the joining part comprises a layer including B2O3 and metaboric acid. One of ordinary skill in the art would appreciate that metaboric acid would exist in the layer if the water in the metaboric acid were not fully lost (i.e. desorbed) in light of instant application paragraph [0043].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view of Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) and further substantiated by NPL reference Smith et al.( (2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”)).
Regarding claim 1, Fujita teaches a ring (comprising support ring 7, Fig. 1 and 3-5, paragraph [0016]; comprising support ring 41, Fig. 6 and 8, paragraph [0021]) for an electrode (4, Fig. 5, paragraph [0013]) comprising:
three or more first silicon members (comprising 42B, Fig. 6) having an arc shape (paragraph [0020]-[0021]);
a joining part (comprising 33, Fig. 8) provided between the first ring body (i.e. lower ring of assembly of 42 including 42B, Fig. 8) and the second ring body (comprising upper ring of assembly 42 including 42A, Fig. 8)(paragraph [0018]).
Fujita does not explicitly teach that the joining part is a layer of B2O3 (boron oxide) and metaboric acid.
However, Lee teaches bonding two bulk silicon substrates (comprising 20a and 20b, Fig. 2B, page 2 eleventh paragraph) by providing a joining part (comprising 22a, 22b, 24a and 24b,  Fig. 2B ) comprising metaboric acid (comprising metaboric acid layers 24a and 24b, Fig. 2B, page 2 eleventh paragraph) between the two bulk silicon substrates (comprising 20a and 20b, Fig. 2B) and heating to 400◦C -600◦C (abstract).
Lee teaches that such a configuration can enable forming a uniform bond with no voids and a bonded object having no slipping or warping (page 3 last two paragraphs).
Examiner notes that instant application paragraph [0043] also teaches heating silicon members having the metaboric acid on the joining surfaces at temperature of 500◦C -700◦C to form boron oxide.
Thus, Lee teaches a substantially similar method as disclosed in the instant application.
Additionally, Smith further substantiates that heating of boric acid forms metaboric acid and heating metaboric acid at temperatures higher than 100◦ C causes water to be lost to cause formation of boron oxide (B2O3)(definition of “Boric Acid” (Encyclopedia) see “Physical data” section).
One of ordinary skill in the art would understand that the resulting product of Lee would be two bulk silicon substrates having a layer of boron oxide and metaboric acid therebetween since one would expect the existence of both boron oxide and metaboric acid in the layer if not all the water is desorbed or lost during the heating/bonding process, especially since Lee teaches heating the metaboric acid at a temperature of 400◦C -600◦C which overlaps with the temperatures 500◦C -700◦C taught in the instant application paragraph [0043].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select or provide an alternative material such as joining part (Lee: comprising 22a,22b, 24a, 24b, Fig. 2B) including a layer comprising boron oxide and metaboric 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07
Regarding claim 5, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 as applied above and Fujita further teaches “wherein a length of a line segment connecting two corner vertices forming a joining surface of each of the silicon members, the vertices being on opposite ends of the silicon member, and one vertex is located on a radially inner arcuate edge of the silicon member and the other vertex is located on a radially outer arcuate edge of the silicon member” given that Fujita teaches that the ring has an inner diameter of 450 mm and an outer diameter of 550 mm (paragraph [0016]) and that the embodiment in Fig. 6 shows that there are 8 silicon members (42A, Fig. 6) which complete the circumference of a ring/circle. More specifically, Fujita teaches that the line segment length is about 196.84 mm.
See detailed annotated figure and description of calculation below.

    PNG
    media_image1.png
    795
    1333
    media_image1.png
    Greyscale

The line segment between corner vertices = C. To calculate C, one can use the Pythagorean theorem to calculate for length A and length B based on the information from Fujita (an inner diameter of 450 mm and an outer diameter of 550 mm (paragraph [0016]) and that the embodiment in Fig. 6 shows that there are 8 silicon members (42A, Fig. 6) which complete the circumference of a ring/circle).
Length A and Rx are equal since the inner angle is a 45 degree angle, forming an isosceles triangle with lengths Ri, A, and Rx. Thus Length A =Rx = cos(45◦)=sin(45◦)≈ 159.09 mm.
To solve for length B, one must find Ry. Ry =Ri-Rx= 225-159.09 = 65.91mm
B= Ry +50= 65.91 + 50= 115.9
Then solve for C :                                 
                                    
                                        
                                            
                                                A
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                B
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            =                                
                                    
                                        
                                            
                                                159.09
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                115.91
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            ≈196.84 mm. (claim 5 limitation requires a length between 160 and 220 mm.)
Furthermore, Fujita further teaches that the ring is sized to mount a substrate wafer (paragraph [0001], [0017], [0020]).
Thus, it would be obvious to optimize the dimensions of each of the silicon members in view of teachings of Fujita depending on how many pieces are desired to form the ring and depending on the size of the substrate to be processed and inner and outer diameters of the ring which is needed to suitably mount a wafer/substrate therein.
Regarding claim 13, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 as applied above.
Regarding limitation “wherein the joining part is provided in contact with each of the silicon members joined to each other,” this limitation does not limit the joining part to only consist of B2O3 and metaboric acid. When combining the teachings of Fujita in view of Lee (and further substantiated by Smith) in claim 1 rejection, one of ordinary skill in the art would appreciate and understand the joining part (Lee: 22a, 22b, 24a, 24b, Fig. 2B) comprising the layer of B2O3 and metaboric acid (Lee: 24a and 24b, Fig. 2B) would be in contact with the silicon members joined to each other in order to join the silicon members together to form the ring, thus meeting claim 13 limitations.
Regarding claim 14, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 as applied above including a layer of B2O3 and metaboric acid. Regarding limitation “made of solidified material of melt of B2O3 and metaboric acid, the metaboric acid is generated by desorbing water from boric acid,” one of ordinary skill in the art would appreciate and understand that since Smith substantiates that metaboric acid is formed from the heating of boric acid, and that by further heating of metaboric acid, water is lost,  resulting in boron oxide (Smith: definition of “Boric Acid” see “Physical data” section), claim 14 limitations would be met.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) and further substantiated by NPL reference Smith et al.( (2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”)) as applied to claims 1, 5, 13, and 14 above and further in view of Sakuragi (JP2008300425A hereinafter referring to English Machine Translation).
Regarding claim 2, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 above including silicon members having a joining part but does not teach that the joining part further contains any of Al, Ga, Ge, and Sn, forming a eutectic alloy with silicon.
However, Sakuragi teaches silicon members (comprising 1 and 2, Fig. 2a-d, page 1 line 10-12; page 7 line 248-262) having a joining part (comprising bonding material 3, Fig. 2b-d) including Ge forming a eutectic alloy with silicon to enable a join that has relaxed thermal stress and avoiding decrease in mechanical strength (page 4 line 123-141; page 6 line 228-231).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add to the joining part a Ge material forming a eutectic alloy with silicon in view of Sakuragi in the apparatus of Fujita in view of Lee (and further substantiated by Smith) as a known suitable joining part material which would enable relaxed thermal stress (Sakuragi: page 4 line 137-141).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view of Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) Smith et al.( (2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”)) as applied to claims 1, 5, 13, and 14 above and further in view of Umetsu et al. (US 2011/0023543 hereinafter “Umetsu”).
Regarding claim 3, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 as applied above but does not explicitly teach three or more silicon inner peripheral members having an arc shape on an inner peripheral surface wherein the joining part is provided between the silicon members and the silicon inner peripheral members.
However, Umetsu teaches a ring including three or more silicon inner peripheral members (comprising inner ring pieces 8a, Fig. 3(h), paragraph [0132];one of ordinary skill in the art would understand that quartz is considered a silicon containing member) having an arc shape on an inner peripheral surface and a joining part (comprising welding bead 9, Fig. 3(h) and Fig. 4, paragraph [0129]) between the silicon members (comprising outer ring pieces 7a, Fig. 4) and the silicon inner peripheral members (comprising 8a, Fig. 3(h)). Umetsu further teaches that such a configuration can reduce thermal stress and strain (paragraph [0137], [0139]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three or more silicon inner peripheral members having an arc shape on an inner peripheral surface and a joining part between the silicon members and the silicon inner peripheral members in view of teachings of Umetsu in the apparatus of Fujita in view of Lee (and further substantiated by Smith) as an alternative construction/assembly means which would enable the formation of a ring shape out of silicon members and reduce thermal stress and strain (Umetsu: paragraph [0137], [0139]).
Regarding claim 4, Fujita in view of Lee (and further substantiated by Smith) teaches all of the limitations of claim 1 as applied above but does not explicitly teach three or more silicon outer peripheral members having an arc shape on an outer peripheral surface, wherein the joining part is provided between the silicon members and the silicon outer peripheral members.
However, Umetsu teaches a ring including three or more silicon outer peripheral members (comprising outer ring pieces 7a, Fig. 4; one of ordinary skill in the art would understand that quartz is considered a silicon containing member) having an arc shape on an 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three or more silicon outer peripheral members having an arc shape on an outer peripheral surface, wherein the joining part is provided between the silicon members and the silicon outer peripheral members in view of teachings of Umetsu in the apparatus of Fujita in view of Lee (and further substantiated by Smith) as an alternative construction/assembly means which would enable the formation of a ring shape out of silicon members and reduce thermal stress and strain (Umetsu: paragraph [0137], [0139]).
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive as further discussed hereunder.
Applicant argues (remarks page 4) regarding claim 1 that Suyama is silent about a joining part containing metaboric acid.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Suyama is no longer cited in the current rejections. Therefore, applicant’s arguments are moot.
Applicant argues (remarks page 5-6) regarding claim 1 that Lee does not teach or suggest B2O3 (boron oxide) and is silent about a melt containing boron oxide (B2O3) and metaboric acid.
Examiner responds and further explains that claim 1 rejection has been modified as necessitated by applicant’s amendments. Though Lee does not explicitly teach B2O3 (boron oxide) one of ordinary skill in the art would understand that Lee at least suggests B2O3 (boron 2O3)(definition of “Boric Acid” see “Physical data” section).Thus, one of ordinary skill in the art would expect the joining part to comprise both boron oxide (B2O3) and metaboric acid.
Applicant argues (remarks page 6) regarding new claim 13 that Lee's insulating layers 24a and 24b are respectively formed on the silicon substrates 20a and 20b with the first insulating layers 22a and 22b respectively sandwiched between them, therefore Lee fails to disclose the feature "the joining part is provided in contact with each of the silicon members joined to each other."
Examiner responds and further explains regarding limitation claim 1 limitation “the joining part is a layer of B2O3 and metaboric acid” is interpreted to mean that the joining part comprises a layer including B2O3 and metaboric acid. Claim 1 limitation “the joining part is a layer of B2O3 and metaboric acid” does not limit the joining part to include only a layer of B2O3 and metaboric acid. In the instant case, Lee teaches that the joining part comprises insulating layers 22a and 22b as well as layers 24a and 24b wherein 24 and 24b comprises the metaboric acid and B2O3, as explained in detail above in claim 1 rejection. Furthermore, it would be obvious to one of ordinary skill in the art to provide the joining part in contact with each of the silicon members joined to each other to enable joining the members to form the ring.
Applicant argues (remarks page 7) regarding new claim 14 Lee fails to disclose the feature "the layer of B2O3and metaboric acid is made of solidified material of melt of B2O3 and metaboric acid, the metaboric acid is generated by desorbing water from boric acid."
Examiner responds  that one of ordinary skill in the art would appreciate and understand that since Smith substantiates that metaboric acid is formed from the heating of boric acid and that further heating of metaboric acid and water loss results on boron oxide (Smith: definition of “Boric Acid” see “Physical data” section), claim 14 limitations would be met.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-5, 13 and 14 are also rejected.
Examiner notes that independent claim 1 could be amended to more specifically recite the particular configuration of the ring shown in Fig. 2, 7, and/or 8 with respect to the silicon members and the configuration of the joining part with respect to the silicon members to further differentiate the instant application from the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Legtenberg et al. ( J. Micromech. Low-temperature glass bonding for sensor applications using boron oxide thin films. Microeng. 1 (1991) 157-160.) teaches boron oxide used for bonding silicon substrates.
Lewis et al. ((2007). Boric Acid. In Hawley's Condensed Chemical Dictionary.) teaches that boric acid loses water in stages to form metaboric acid and finally to B2O3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716